DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
14b in Figure 1a.
14ai in Figure 1b.
14i in Figure 1b.
15i in Figure 1b.
19i in Figure 1b.
46ii in Figure 3.
27ii in Figure 3.

	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2, line 3 “first and second wheel sets structurally”, should read “first and second wheel sets are structurally”.
Claim 2, line 5 “does not rotate wheel”, should read “does not rotate the wheel”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 5-6, claim the limitation “so that the wheelbase is self-supporting and does not rotate wheel about the main axis.”  Claim 2 is indefinite as it is unclear to the examiner how “the wheelbase does not rotate wheel about the main axis”. For examination purposes this limitation will be interpreted as the wheelbase being capable of resting on the floor without the wheels rotating. Claims 3-5 and 16-20 are also rejected by virtue of dependency on claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8-10, and 12-18, so far as they are definite, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fugu Luggage; (http://web.archive.org/web/20141130181154/http://boredbug.com/real-choice-travelers- never-fugu-luggage/), attached herein and published on November 30th 2014 per the Wayback Machine. Additionally Modified Figure #12 was extracted from a video depicting Fugu Luggage, dated July 30, 2014, which is available at (https://www.youtube.com/watch?v=zk9EeqRHhrY). 
Hereinafter Fugu Luggage.

	Regarding Claim 1, Fugu Luggage teaches a luggage case wheelbase, 
The luggage case (10 in Modified Figure #2 below) including a container defining a storage space (20 in Modified Figure #2 below).
 A luggage base (30 in Modified Figure #2 below) with at least a first edge (40 in Modified Figure #2 below) having a first mounting point (50 in Modified Figure #2 below) at a first end of the first edge (40 in Modified Figure #2 below) and second mounting point (60 in Modified Figure #2 Below) at a second end of the first edge. 
Wherein the wheelbase includes a wheel set including at least a first multi-directional (wherein Fugu Luggage teaches 360 degree “Omni Wheels”) wheel (55 in Modified Figure #2 below) mounted to a first mounting point (50 in Modified Figure #2 below) at or near a first end of the first edge (40 in Modified Figure #2 below) and a second multi-directional wheel (65 in Modified Figure #2 below) mounted to a mounting point (60 in Modified Figure #2 below) at or near a second end of the first edge (40 in Modified Figure #2 below). 
The first (55 in Modified Figure #2 below) and second wheels (65 in Modified Figure #2 below) each having a fixed main axis (100 in Modified Figure #7 below), the fixed main axes (100 in Modified Figure #7 below) of each of the first (55 in Modified Figure #2 below) and second wheels (65 in Modified Figure #2 below) being substantially parallel to a straight line (110 in Modified Figure #2 below) extending between the first and second ends (of sidewalls of luggage (10)).

[AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    29
    38
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    28
    35
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    23
    27
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    24
    24
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    22
    28
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    24
    26
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    24
    26
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    22
    26
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    22
    26
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    23
    27
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    495
    349
    media_image11.png
    Greyscale
             
    PNG
    media_image12.png
    328
    242
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    26
    165
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    27
    165
    media_image14.png
    Greyscale
[AltContent: connector]
	
	Regarding Claim 2, Fugu Luggage further teaches wherein the wheel set is a first set of wheels (55 and 65 in Modified Figure #12 below) and the wheelbase (30 in Modified Figure #12 below) further comprises a second set of wheels (75 and 85 in Modified Figure #12 below) including one or two2Attorney Docket: 9130-A-1-US PCT/AU2017/000268Preliminary Amendment upon entry into U.S. National Stageadditional wheels (75 and 85 in Modified Figure #12 below) spaced laterally (wherein (120) is displaced laterally from (110)) from the main axis (110 in Modified Figure #2 above), the first and second wheel sets (55, 65, 75, 85 in Modified Figure #12 below) are structurally connected, whereby the mounts (50, 60, 70, 80 in Modified Figure #12 below) of first and second sets of wheels (55, 65, 75, 85 in Modified Figure #12 below) are adapted to contact the ground or floor surface so that the wheelbase (30 in Modified Figure #12 below) is self-supporting (through first and second wheel sets) and does not rotate wheel about the main axis (110 in Modified Figure #2 above). (Wherein Fugu Luggage is taught to rest on the wheel set on the floor and wheelbase is statically mounted to the luggage.)

    PNG
    media_image15.png
    634
    891
    media_image15.png
    Greyscale
	


	

    PNG
    media_image16.png
    28
    38
    media_image16.png
    Greyscale

[AltContent: connector][AltContent: arrow]

    PNG
    media_image8.png
    22
    26
    media_image8.png
    Greyscale

    PNG
    media_image6.png
    24
    26
    media_image6.png
    Greyscale

    PNG
    media_image5.png
    22
    28
    media_image5.png
    Greyscale

    PNG
    media_image3.png
    23
    27
    media_image3.png
    Greyscale

    PNG
    media_image1.png
    29
    38
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    24
    24
    media_image4.png
    Greyscale

    PNG
    media_image17.png
    37
    234
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    28
    30
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    27
    27
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    24
    26
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    24
    29
    media_image21.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image22.png
    27
    41
    media_image22.png
    Greyscale
[AltContent: connector]
[AltContent: arrow]
	
[AltContent: arrow][AltContent: connector]
	

	
	


	Regarding Claim 4, Wherein the one or more wheels of the second set of wheels (75 and 85 in Modified Figure #12 above) include a pair of spaced wheels (75 and 85 in Modified Figure #12 above) located at each end of a second opposed base edge (90 in Modified Figure #12 above) of the luggage case (10 in Modified Figure #12 above), the additional wheels (75 and 85 in Modified Figure #12 above) being coaxially aligned with respect to each other (through imaginary line 120 in Modified Figure #12 above) and their respective main axes (100 in Modified Figure #7 above)  being parallel (wherein 110 and 90 are parallel across the wheelbase 30 in Modified Figure #12 above) to the main axes (100 in Modified Figure #7 above)   of the first set of wheels (55 and 65 in Modified Figure #12 above).

	Regarding Claim 5, Fugu luggage further teaches wherein the one or more wheels of the second set of wheels (75 and 85 in Modified Figure #12 above) are a multidirectional (wherein Fugu Luggage teaches 360 degree “Omni Wheels”).

	Regarding Claim 8, wherein the handle is a telescopic handle (wherein Fugu Luggage teaches a telescopic handle ((200) in Modified Figure #11A) adapted to be retractable (Modified Figure #6) into a recess in the luggage case (150 in Modified Figure #6).

    PNG
    media_image35.png
    294
    145
    media_image35.png
    Greyscale

    PNG
    media_image36.png
    274
    533
    media_image36.png
    Greyscale

    PNG
    media_image37.png
    31
    163
    media_image37.png
    Greyscale

    PNG
    media_image38.png
    31
    190
    media_image38.png
    Greyscale

    PNG
    media_image39.png
    28
    42
    media_image39.png
    Greyscale

    PNG
    media_image40.png
    27
    40
    media_image40.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image41.png
    21
    33
    media_image41.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image42.png
    25
    41
    media_image42.png
    Greyscale
[AltContent: connector][AltContent: arrow]







	Regarding Claim 9, Fugu luggage further teaches wherein first and second wheel sets are structurally connected by a panel (30 in Modified Figure #2 above)  forming part of the base (30 in Modified Figure #2 above) of the luggage case (10 in Modified Figure #2 above).

	Regarding Claim 10, Fugu Luggage teaches a container (10 in Modified Figure #2 above) defining a storage space (20 in Modified Figure #2 above); 
The container (10 in Modified Figure #2 above) having a base (30 in Modified Figure #2 above)  with at least a first edge (40 in Modified Figure #2 above)  having a first mounting point (50 in Modified Figure #2 above) at a first end of the first edge and second mounting point (60 in Modified Figure #2 above) at a second end of the first edge (40 in Modified Figure #2 above) 
Wherein the luggage case (10 in Modified Figure #2 above)  further includes: a wheel set (55, 65, in Modified Figure #2 above) including at least a first multi-directional wheel (55 in Modified Figure #2 above) located at or near a first end of the first edge (40 in Modified Figure #2 above) and a second multi-directional wheel  (55 in Modified Figure #2 above) located at or near a second end of the first edge (40 in Modified Figure #2 above), the first and second wheels each having a fixed main axis (100 in Modified Figure #7 above).
4Attorney Docket: 9130-A-1-USPCT/AU2017/000268Preliminary Amendment upon entry into U.S. National Stage The fixed main axes (100 in Modified Figure #2 above) of each of the first and second wheels (55, 65, in Modified Figure #2 above)  being substantially parallel to a straight line (110 in Modified Figure #2 above)  extending between the first and second ends.

	Regarding Claim 12, Fugu Luggage further teaches wherein the case further includes a second wheel set (75, 85, in Modified Figure #12 above) comprising a pair of coaxially aligned wheels (75, 85, in Modified Figure #12 above) each having a fixed main axis (100 in Modified Figure #7 above).

	Regarding Claim 13, Fugu Luggage further teaches wherein the wheels of the second wheel (75, 85, in Modified Figure #12 above) set are multiple-directional wheels (wherein Fugu Luggage teaches 360 degree “Omni Wheels”).

	Regarding Claim 14, Fugu Lugguge teaches the use of a luggage case having: 
A handle (350 in Modified Figure #6 above) mounted to an upper portion of the case (300 in Modified Figure #6 above). 
A container (10 in Modified Figure #2 above) defining a storage space (20 in Modified Figure #2 above), the container (10 in Modified Figure #2 above) having a base (30 in Modified Figure #2 above)  with at least a first edge (40 in Modified Figure #2 above)  having a first mounting point (50 in Modified Figure #2 above) at a first end of the first edge (40 in Modified Figure #2 above) and second mounting point (60 in Modified Figure #2 above) at a second end of the first edge (40 in Modified Figure #2 above). 5Attorney Docket: 9130-A-I-US
PCT/AU2017/000268Preliminary Amendment upon entry into U.S. National StageWherein the luggage case further includes: a wheel set (55, 65 in Modified Figure #2 above) including at least a first multi-directional wheel ( 55 in Modified Figure #2 above, wherein Fugu Luggage teaches 360 degree “Omni Wheels”) located at or near a first end of the first edge (40 in Modified Figure #2 above), and a second multi-directional wheel (65 in Modified Figure #2 above, wherein Fugu Luggage teaches 360 degree “Omni Wheels”) located at or near a second end of the first edge (40 in Modified Figure #2 above). 
The first and second wheels (55, 65 in Modified Figure #2 above) each having a fixed main axis (100 in Modified Figure #7 above), the fixed main axes (100 in Modified Figure #7 above) of each of the first and second wheels (55, 65 in Modified Figure #2 above) being substantially parallel to a straight line axes (110 in Modified Figure #2 above) extending between the first and second ends. 
Wherein the use includes hauling the case (10 in Modified Figure #2 above) across a ground or floor surface by the handle (350 in Modified Figure #6 above). (Wherein Fugu Luggage teaches utilizing the handle to maneuver the luggage across the ground).

	Regarding Claim 15, Fugu Luggage teaches a method of manufacturing a luggage case, comprising the steps of: 
Forming a container (10 in Modified Figure #2 above) that defines a storage space (20 in Modified Figure #2 above) and a base (30 in Modified Figure #2 above).
 With a first edge (40 in Modified Figure #2 above) mounting a pair of multidirectional wheels (55, 65 in Modified Figure #2 above, wherein Fugu Luggage teaches 360 degree “Omni Wheels”) on the first edge (40 in Modified Figure #2 above) with a first multidirectional wheel (55 in Modified Figure #2 above, wherein Fugu Luggage teaches 360 degree “Omni Wheels”) at a first end of the first edge (40 in Modified Figure #2 above) and a second multidirectional wheel (65 in Modified Figure #2 above, wherein Fugu Luggage teaches 360 degree “Omni Wheels”)  at a second end of the first edge (40 in Modified Figure #2 above). 
Each multidirectional wheel (55, 65 in Modified Figure #2 above, wherein Fugu Luggage teaches 360 degree “Omni Wheels”) having a fixed main axis (100 in Modified Figure #7 above), whereby the main axes are substantially parallel to an imaginary line extending (110 in Modified Figure #2 above) between the first and second ends.

	Regarding Claim 16, Fugu further teaches wherein the one or more wheels of the second set of wheels (75 and 85 in Modified Figure #12 above) include a pair of spaced wheels located at each end of a second opposed base edge (90 in Modified Figure #12 above) of the luggage case (10 in Modified Figure #12 above), the additional wheels being coaxially aligned (through parallel imaginary line 120 in Modified Figure #12 above) with respect to each 6Attorney Docket: 9130-A-1-USPCT/AU2017/000268Preliminary Amendment upon entry into U.S. National Stageother and their respective main axes (100 in Modified Figure #7 above) being parallel to the main axes (110 in Modified Figure #12 above), of the first set of wheels (55, 65 in Modified Figure #12 above).

	Regarding Claim 17, Fugu Luggage further teaches wherein the one or more wheels of the second set of wheels (75 and 85 in Modified Figure #12 above) are a multidirectional. (Wherein Fugu Luggage teaches 360 degree “Omni Wheels”).

	Regarding Claim 18, Fugu Luggage further teaches wherein the one or more wheels of the second set of wheels (75 and 85 in Modified Figure #12 above) are a multidirectional. (Wherein Fugu Luggage teaches 360 degree “Omni Wheels”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 3 and 11, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Fugu Luggage (NPL), in view of Kang (US 6073737 A).
	
	Regarding Claim 3, Fugu Luggage teaches all of the elements of the invention described in claim 2 above except; wherein the one or more wheels of the second set of wheels are smaller in diameter compared to the wheels of the first and second multidirectional wheels of the first set of wheels.
	Wherein Fugu Luggage teaches multidirectional wheels (55, 65, 75, 85 in Modified Figure #12 above, wherein Fugu Luggage teaches 360 degree “Omni Wheels”)
	Kang further teaches luggage (19) wherein the one or more wheels (28) of the second set of wheels (28) are smaller in diameter compared to the wheels of the first (30) and second wheels (30) of the first set of wheels (30). (Wherein Kang teaches wheels 28 as smaller than wheels 30). (Figs. 2-3, 6; Col. 4, Lines 11-18)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the second set of wheels as taught by Fugu Luggage, modified above, and substitute them for the smaller diameter wheels as taught by Kang. Wherein simple substitution of one known element to obtain predictable results; one would be motivated to substitute the second set of wheels as taught by Fugu Luggage, for the smaller wheels as taught by Kang, in order to provide for luggage that is easier to maneuver while turning or over a curb, for example.

	Regarding Claim 11, Fugu Luggage teaches all of the elements of the invention described in claim 10 above except; further including a handle retractably housed in a handle recess formed in a back panel of the luggage case, wherein the first edge is a lower edge of the back panel and first edge is shorter than a pair of long side edges extending along each of the lower edges of the luggage case, the wheel base located between the long side edges.
	Kang further teaches luggage (19) further including a handle (61) retractably housed in a handle recess (75) formed in a back panel (22) of the luggage case (19), wherein the first edge (E1 in Modified Figure 6 below) is a lower edge of the back panel (22) and first edge (E1 in Modified Figure 6 below) is shorter than a pair of long side edges (E2 in Modified Figure 6 below) extending along each of the lower edges (E2 in Modified Figure 6 below) of the luggage case (19), the wheel base (21) located between the long side edges (E2 in Modified Figure 6 below). (Figs. 2, 5-6; Col. 4, Lines 3-8; Col. 6, Lines 6-12)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the luggage as taught by Fugu Luggage and provide luggage configuration as taught by Kang. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide for a luggage that has a longer profile in order to ergonomically benefit the user while maneuvering the luggage through spaces during transit.
[AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector]
    PNG
    media_image51.png
    24
    31
    media_image51.png
    Greyscale

    PNG
    media_image52.png
    26
    27
    media_image52.png
    Greyscale

    PNG
    media_image53.png
    433
    579
    media_image53.png
    Greyscale


    PNG
    media_image54.png
    31
    151
    media_image54.png
    Greyscale
  

Claims 6-7 and 19-20, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Fugu Luggage (NPL), in view of Chi (US 20110031082 A1).

	Regarding Claim 6, Fugu Luggage teaches all of the elements of the invention described in claim 1 above except; wherein at least one wheel of the wheelbase is braked by a brake mechanism.	 
	Chi further teaches wherein at least one wheel (4) of the wheelbase (5) is braked by a brake mechanism (32). (Figs 2-5; [0015]
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the luggage as taught by Fugu Luggage and provide brakes being implemented on the wheels as taught by Chi. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide for a braking mechanism in order for the user to engage the brake and prevent undesired rolling of the luggage while it is unattended.

	Regarding Claim 7, Fugu Luggage, modified above, teaches all of the elements of the invention described in claim 6 above except; wherein the luggage case includes a handle and movement of the handle is adapted to actuate the brake mechanism.
	Chi further teaches wherein the luggage case (5) includes a handle (1) and movement of the handle (1) is adapted to actuate (wherein Chi teaches actuation when handle (1) is pushed downward) the brake mechanism (32). (Figs. 1-5; [0015]-[0016])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the luggage as taught by Fugu Luggage, modified above, and provide handle engaged wheel breaks as taught by Chi. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide the user with a convenient way to engage the braking mechanism on the luggage by depressing the handle.

	Regarding Claim 19, Fugu Luggage teaches all of the elements of the invention described in claim 2 above except; wherein at least one wheel of the wheelbase is braked by a brake mechanism.
	Chi further teaches wherein at least one wheel (4) of the wheelbase (5) is braked by a brake mechanism (32). (Figs 2-5; [0015]-[0016])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the luggage as taught by Fugu Luggage and provide brakes being implemented on the wheels as taught by Chi. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide for a braking mechanism in order for the user to engage the brake and prevent undesired rolling of the luggage while it is unattended.
	Regarding Claim 20, Fugu Luggage teaches all of the elements of the invention described in claim 3 above except; wherein at least one wheel of the wheelbase is braked by a brake mechanism.
	Chi further teaches wherein at least one wheel (4) of the wheelbase (5) is braked by a brake mechanism (32). (Figs 2-5; [0015]
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the luggage as taught by Fugu Luggage and provide brakes being implemented on the wheels as taught by Chi. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide for a braking mechanism in order for the user to engage the brake and prevent undesired rolling of the luggage while it is unattended.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Newton (US 2132316 A), teaches a luggage carrier.
Becklin (US 3655215 A), teaches a portable equipment case.
Gould (US 3861703 A), teaches a luggage carrier.
Guile (US 6857707 B2), teaches a multi-directional wheel.
Miyoshi (US 5762168 A), teaches a suitcase having casters.
Farrelly et al. (US 9060577 B2), teaches luggage with shells having varied depths.
Kassab Arabo (US 20150108739 A1), teaches luggage with a coaxial wheelbase.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733         

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733